Citation Nr: 0707806	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  05-19 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected prostate cancer status post radiation, currently 
evaluated as noncompensable.

2.  Entitlement to service connection for erectile 
dysfunction.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  


The issue of entitlement to earlier effective date for 
prostate cancer status post radiation is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The veteran's service-connected prostate cancer status 
post radiation is marked by awakening to void two times per 
night.

3.  The competent medical evidence does not show that the 
veteran currently suffers from erectile dysfunction.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 10 percent rating for 
service-connected prostate cancer status post radiation have 
been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.115a, 
4.115b, Diagnostic Code 7528 (2006).  

2.  The veteran is not shown to have erectile dysfunction due 
to disease or injury that was incurred in or aggravated by 
service, nor may erectile dysfunction be presumed to have 
been incurred in service; nor is any erectile dysfunction 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107, (West 2002 & Supp. 2005); 38 
C.F.R. 3.159, 3.303, 3.307, 3.309, 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO provided the veteran with two VCAA 
notice letters.  In the first of these, dated in March 2004, 
the RO advised the veteran of what the evidence must show to 
establish entitlement to service-connection both on a direct 
and secondary basis.  The RO advised the veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to the claims, including which portion of the information and 
evidence necessary to substantiate the claims was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  

Subsequent to the issuance of the first VCAA notice, the RO 
granted service connection for prostate cancer status post 
radiation.  In the second VCAA notice letter, dated in 
January 2005, the RO informed the veteran of what the 
evidence must show to receive a higher rating for his 
service-connected prostate cancer status post radiation.  In 
this letter, the RO also specifically requested that the 
veteran send any evidence in his possession that pertained to 
the claim.   

A review of the record shows that the letter did not include 
notice of the elements of the degree of disability or the 
effective date of disability.  For reasons discussed more 
fully below, the Board concludes that the preponderance of 
the evidence is against the appellant's claim for service 
connection for erectile dysfunction.  Thus, any questions as 
to the appropriate disability rating or effective date to be 
assigned with respect to this claim are rendered moot and it 
would not be prejudicial to render a decision as to this 
claim despite the omission. 

For the veteran's claim for a higher rating for service-
connected prostate cancer status post radiation, the Board 
finds that by informing the veteran of what the evidence must 
show to receive a higher rating for his service-connected 
disability, the RO effectively provided the appropriate 
notice of the disability rating element.  For the effective 
date element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision despite that 
he has not been provided with notice of the type of evidence 
necessary to establish an effective date.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (providing that where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  A review 
of the record shows that in his notice of disagreement, dated 
in December 2004, the veteran claimed that he was entitled to 
an earlier effective date for his service connected 
disability than what the RO assigned.  Thus, the veteran has 
demonstrated actual knowledge of this element of a service 
connection claim and providing notice of this element would 
serve no purpose.   

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO has obtained the veteran's service medical 
records, VA Medical Center (VAMC) treatment records, and all 
private medical records from Dr. K.A. as the veteran 
requested.  The RO also provided the veteran with a VA 
examination.  A report of this examination, dated in June 
2004, has been associated with the claims file.  The veteran 
has not made the RO or the Board aware of any other evidence 
relevant to his appeal and no further development is required 
to comply with the duty to assist the veteran in developing 
the facts pertinent to his claims.  Accordingly, the Board 
will proceed with appellate review.

II.  Service-Connected Prostate Cancer Status Post Radiation

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2006).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2006).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2006).

The veteran is currently assigned a noncompensable evaluation 
for his service-connected prostate cancer status post 
radiation pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 
7528 (2006).  

Diagnostic Code 7528 provides that a 100 percent rating is 
warranted for malignant neoplasms of the genitourinary 
system.  Following the cessation of surgical, x-ray, 
antineoplastic chemotherapy, or other therapeutic procedure, 
the rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  If there has 
been no local reoccurrence or metastasis, the residuals are 
evaluated as voiding function or renal dysfunction, whichever 
is predominant.  See 38 C.F.R. § 4.115b, Note 1 (2006).  

Voiding dysfunction is evaluated under the three 
subcategories of urine leakage, urine frequency, and 
obstructed voiding.  Under the subcategory of urine leakage, 
continual urine leakage, post surgical urinary diversion, 
urinary incontinence, and stress incontinence is assigned a 
20 percent rating when the disability requires the wearing of 
absorbent material which must be changed less than 2 times 
per day. 
38 C.F.R. § 4.115a, Ratings of the Genitourinary System-
Dysfunctions (2006).

Under the subcategory of obstructed voiding, a 10 percent 
rating is warranted for marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following: (1) post void 
residuals greater than 150 cc; (2) uroflowmetry; markedly 
diminished peak flow rate (less than 10 cc/sec); (3) 
recurrent urinary tract infections secondary to obstruction; 
or (4) stricture disease requiring periodic dilatation every 
2 to 3 months.  See 38 C.F.R. § 4.115a (2006).

Under the subcategory of urinary frequency, a 20 percent 
evaluation is assigned when there are daytime voiding 
intervals between one and two hours, or; awakening to void 
three to four times per night.  Id.  A 10 percent evaluation 
is assigned when there are daytime voiding intervals between 
two and three hours, or; awakening to void two times per 
night.  Id.  

Under the criteria for renal dysfunction, a 30 percent 
disability evaluation is assigned when there is albumin 
constant or recurring with hyaline and granular casts or red 
blood cells; or transient or slight edema or hypertension at 
least 10 percent disabling under Diagnostic Code 7101.  Id.  

Analysis

The Board has reviewed treatment records from VAMC 
Tuscaloosa, dated from July 2003 to April 2004; a VA 
examination report, dated in June 2004; medical records from 
Dr. K.A., dated from July 1999 to February 2004; and medical 
records from Dr. C.T., dated from August 2000 to October 
2003.  

The medical evidence shows that the veteran was diagnosed 
with adenocarcinoma of the prostate and treated with external 
beam radiation therapy by Dr. C.T. from October 2000 to 
December 2000.  Subsequent medical records, including routine 
treatment notes from Dr. C.T. and Dr. K.A., and the VA 
examination report, however, fail to show that there has been 
local reoccurrence or metastasis.  Therefore, the veteran is 
not entitled to a 100 percent rating for malignant neoplasms 
of the genitourinary system pursuant to Diagnostic Code 7528 
and his prostate cancer must be evaluated on the residuals of 
voiding dysfunction or renal dysfunction.  38 C.F.R. § 
4.115b, Note 1 (2006).  In considering the evidence in light 
of these criteria, the Board concludes that the veteran is 
entitled to a 10 percent rating for prostate cancer, status 
post radiation.   

With respect to the urine leakage subcategory, the evidence 
does not show that the veteran's condition requires the 
wearing of absorbent material which must be changed less than 
2 times per day.  38 C.F.R. § 4.115a, Ratings of the 
Genitourinary System-Dysfunctions (2006).  In the June 2004 
VA examination report, Dr. T.S. specifically noted that the 
veteran reported that he rarely had episodes of leaking and 
did not wear absorbent pads.  The rest of the veteran's 
medical records are negative for the same.

The medical evidence also fails to show that a compensable 
rating is warranted under the obstructed voiding subcategory.  
In the VA examination report, Dr. T.S. noted complaints 
related to urinary urgency and frequency, but not hesitancy, 
slow or weak stream, or decreased force of stream.  The 
records of treatment from both Dr. K.A. and Dr. C.T. 
following the radiation therapy were also absent for such 
complaints.  Additionally, in an office note dated in May 
2003, S.W., Certified Registered Nurse Practitioner (CRNP), 
reported that post-void residual was measured at only 10 cc.  
The medical records were also negative for findings or 
complaints related to diminished peak flow rates or stricture 
disease requiring periodic dilatation every 2 to 3 months.  
See 38 C.F.R. § 4.115a (2006).  

Regarding the urinary frequency subcategory, the veteran's 
complaints of urinary frequency are well documented in his 
medical records dating to August 1999.  For the period after 
his radiation therapy, the medical records have reflected 
varying degrees of severity.  For example, in a clinic note 
from Dr. C.T., dated in January 2001, it was documented that 
the veteran reported that sometimes urinary frequency was as 
often as every 15 to 30 minutes during the day, while at 
other times he was "completely normal with no nocturia and 
no dysuria, urgency, or frequency during the day."  In an 
office note, dated in December 2003, Dr. K.A. reported that 
sometimes the veteran experienced intermittent nocturia as 
often as five times per night, yet at other times only 1-2 
times per night.  

Adding to the difficulty in determining the severity of the 
veteran's symptoms is the reported non-compliance with taking 
drugs prescribed to alleviate these symptoms.  In a clinic 
note dated in May 2002, Dr. C.T. reported he was putting the 
veteran on Flomax, but follow up notes failed to show that 
the veteran began taking the drug until later.  In a clinic 
note dated in December 2002, Dr. C.T. reported that Dr. K.A. 
put the veteran on Flomax in October 2002 and that with 
respect to urgency, nocturia, and frequency, the veteran had 
done really well since then.  Specifically, Dr. C.T. reported 
frequency to be 2.5 hours in the day and once per night.  

In a follow-up office note, dated in April 2003, however, Dr. 
K.A. described the veteran's urgency, frequency, and nocturia 
as "significant" despite taking Flomax.  According to that 
note, Dr. K.A. then decided to put the veteran on Detrol.  A 
follow up note, dated in June 2003, reflected that the 
voiding symptoms had improved as a result of the Detrol.  In 
a subsequent record, however, dated in August 2003, Dr. K.A. 
reported that the veteran complained of urgency, but that he 
had not been compliant with taking Detrol.   

The VA examination, dated in June 2004, which is the most 
recent medical evidence pertaining to frequency, reflected 
that the veteran had been compliant with taking Detrol, but 
still experienced symptoms.  In that report, Dr. T.S. stated 
that the veteran took one tablet of Detrol every day at 
bedtime.  Despite regularly taking the Detrol, the veteran 
complained of intermittent nocturia, sometimes "several" 
times per night, and at other times none at all.  The veteran 
did, however, report that after he began taking Detrol, his 
symptoms markedly improved.  

The Board finds that the evidence shows the total disability 
picture to more closely proximate a 10 percent rather than a 
noncompensable rating.  It is clear that for the period after 
the veteran's radiation therapy, he has experienced at least 
mild urinary frequency symptoms despite taking prescribed 
medications.  It is not shown, however, that on average, the 
veteran's disability is manifested by daytime voiding 
intervals between one and two hours, or nocturia three to 
four times per night.  It is also not shown that the 
veteran's disability approximates such criteria.  
Accordingly, the Board finds that the veteran's service-
connected prostate cancer status post radiation more nearly 
approximates the criteria associated with a 10 percent, but 
not a 20 percent rating, under Diagnostic Code 7528.

The Board has also considered the criteria for renal 
dysfunction but finds that they do not warrant a rating 
higher than 10 percent.  The medical evidence of record is 
negative for any findings of renal dysfunction and there is 
no evidence the veteran's disorder satisfies the criteria 
necessary for a rating higher than 10 percent under 
Diagnostic Code 7101.   

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected prostate cancer status 
post radiation disability causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent period of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2006).  In the 
instant case, to the extent that the veteran's service-
connected prostate cancer status post radiation disability 
interferes with his employability, the currently assigned 
rating adequately contemplates such interference, and there 
is no evidentiary basis in the record for a higher rating on 
an extraschedular basis.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. 
§ 3.321(b)(1) (2006) for assignment of an extraschedular 
evaluation.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

III.  Erectile Dysfunction

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2006).  Establishing service-connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a) 
(2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc) (providing that secondary service connection may 
also be granted for the degree of aggravation to a 
nonservice-connected disorder which is proximately due to or 
the result of a service-connected disorder) reconciling 
Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991). 

Analysis

Here, the evidence reflects that the veteran complained of 
erectile dysfunction several times after his radiation 
therapy.  Office notes from Dr. K.A., dated in October 2001 
and May 2003, showed that after reportedly experiencing 
erectile dysfunction, the veteran was given Viagra.  The 
evidence does not show, however, that he has ever actually 
taken it.  According to the VA examination report, the 
veteran reported having Viagra at home, but had not yet taken 
it because he felt he did not need to.  According to the 
report, the veteran informed the VA examiner that he did not 
need Viagra to obtain an erection for intercourse and had 
normal ejaculation.   

Entitlement to service-connected benefits is specifically 
limited to cases where there is a current disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (providing 
that in the absence of proof of a present disability there 
can be no valid claim).  At this time, the medical evidence 
does not show that the veteran suffers from erectile 
dysfunction.  As no current disability of erectile 
dysfunction has been clinically shown, there is no basis upon 
which compensation benefits may be based.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

1.  An initial rating of 10 percent for service-connected 
prostate cancer status post radiation is granted.

2.  Service connection for erectile dysfunction is denied.


REMAND

In the veteran's notice of disagreement, dated in December 
2004, he stated that he wished to appeal the effective date 
assigned for his service-connected prostate cancer status 
post radiation.  The veteran also included this issue in his 
VA Form 9, dated in June 2005, but the RO declined to accept 
it.  The RO, in a letter dated in July 2005, informed the 
veteran that it had not made a decision on the issue and that 
he needed to open a new claim.  This was incorrect.  The 
Board construes the December 2004 correspondence as a timely 
filed notice of disagreement with respect to the effective 
date assigned for his service-connected prostate cancer 
status post radiation.  38 C.F.R. § 20.302 (2006).  The 
claims file shows that no SOC has been furnished to the 
veteran on this issue.  38 C.F.R. § 19.26 (2006).  The 
veteran is entitled to an SOC on this issue.  See Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999) (holding that, where 
a notice of disagreement is filed with a claim and no SOC has 
been issued, the Board should remand, not refer, that issue 
to the RO to issue an SOC).  

Accordingly, the case is REMANDED for the following action:

The veteran should be provided with an SOC 
with regard to the issue of entitlement to 
an earlier effective date for the grant of 
service connection for prostate cancer 
status post radiation.  The veteran should 
be given notice of his appellate rights.  
If the appeal is subsequently perfected by 
timely submission of a substantive appeal, 
then the matter should be forwarded to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


